UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1561


LEVI MBAWE MBONI,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 15, 2015               Decided:   December 21, 2015


Before DUNCAN    and   WYNN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
John W. Blakeley, Assistant Director, Christina J. Martin,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Levi     Mbawe    Mboni,        a    native      and     citizen     of     Cameroon,

petitions for review of an order of the Board of Immigration

Appeals      dismissing       his     appeal       from     the   immigration         judge’s

denial of Mboni’s requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

      We     have    thoroughly        reviewed       the     record,     including        the

report     describing         the     investigation         conducted     by      the      U.S.

Embassy’s     Regional        Security      Office     in    Yaoundé,     Cameroon,        the

affidavit submitted by Dairou Yaouba, and all other supporting

evidence.      We conclude that the record evidence does not compel

a ruling contrary to any of the administrative factual findings,

see   8    U.S.C.      § 1252(b)(4)(B)             (2012),     and   that       substantial

evidence     supports     the       Board’s        decision.       See   INS     v.     Elias–

Zacarias, 502 U.S. 478, 481 (1992).                          Specifically, we reject

Mboni’s      claim     that     the       agency     unreasonably        relied       on   the

investigative report and further conclude that consideration of

the report was not fundamentally unfair.                          See Anim v. Mukasey,

535 F.3d 243, 256 (4th Cir. 2008).                        Accordingly, we deny the

petition for review for the reasons stated by the Board.                                See In

re: Mboni (B.I.A. Apr. 28, 2015). *


      * Before the Board, Mboni merely claimed that the
immigration judge’s decision was “erroneous and contrary to the
record and settled law” and “contrary to the Fourth Circuit
(Continued)
                                               2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                         PETITION DENIED




decision in Anim v. Mukasey.”      (J.A. 8).    Although we have
considered Mboni’s general claims on appeal, as addressed by the
Board,   we  lack  jurisdiction   over    many of   the   specific
contentions raised in Mboni’s brief on the ground that he failed
to   exhaust  his  administrative    remedies.    See   8   U.S.C.
§ 1252(d)(1) (2012); Kporlor v. Holder, 597 F.3d 222, 226 (4th
Cir. 2010).



                                   3